CANPLATS RESOURCES CORPORATION Annual Report July 31, 2007 #1180 – 999 West Hastings Street, Vancouver, B.C.CANADAV6C 2W2 Phone: (604) 689-3846Fax:604-689-3847 CANPLATS RESOURCES CORPORATION REPORT TO SHAREHOLDERS Dear Shareholder: Successful generative reconnaissance exploration this past year has resulted in the acquisition of a number of promising properties in northern Mexico. In north-eastern Chihuahua State, exploration licenses totalling 84,000 hectares have been staked and several precious and base metal prospects identified.Surface mapping, sampling and geophysical surveys have defined three specific targets that will be considered for drill testing in the coming months. A diamond drill program was completed on the Rodeo property in Durango State following up on near-surface high-grade gold intersections from earlier drill programs.Although broad zones of anomalous gold were encountered, there were no significant gold values intersected at depth. In July 2007, the Camino Rojo property was staked covering an area of significant gold, silver and base metal mineralization in north-eastern Zacatecas State, discovered by the geological consulting team of Perry Durning and Bud Hillemeyer.The Camino Rojo property consists of approximately 100,000 hectares (~385 square miles) that are extensively overburden covered with very little outcrop.The discovery zone known as the Represa Zone, has been sampled by test pitting every 50 meters on a grid pattern with average assays of 0.65 grams per tonne gold, 10.7 grams per tonne silver and 0.47 percent combined lead and zinc over an area 300 by 500 meters and remains open to the east and west. The mineralization is highly oxidized within fractured and brecciated siltstone and sandstone of the Caracol Formation.Overlying caliche, or carbonate cemented alluvium, has restricted surface sampling and a reverse-circulation drill program has been initiated.The geological setting of the discovery zone is similar to that of the Pensaquito project of Goldcorp which is under development 50 kilometers to the north-west. Canplats is well financed to follow-up aggressively on the promising test pitting results from the Represa Zone on the Camino Rojo property and looks forward to results from the drill program. On behalf of the Board, “R.E. Gordon Davis” R.E. Gordon Davis President November 20, 2007 CANPLATS RESOURCES CORPORATION Management Discussion & Analysis For the Year Ended July 31, 2007 This Management Discussion and Analysis (“MD&A”) provides a detailed analysis of our business and compares our 2007 audited financial results with those of the previous two years and is prepared as of November 20, 2007. In order to better understand the MD&A, it should be read in conjunction with these financial statements and related notes.We prepare and file with various Canadian regulatory authorities our consolidated financial statements and MD&A in Canadian dollars and in accordance with Canadian generally accepted accounting principles (“GAAP”). Our Form 20-F is filed on the EDGAR section of the United States Securities and Exchange Commission’s web site at www.sec.gov. The MD&A contains certain forward-looking statements such as the Company’s future plans, objectives and goals.All statements, other than statements of historical fact, included herein, including without limitation, statements regarding potential mineralization and resources, exploration results and future plans and objectives of Canplats Resources Corporation “Canplats” or the “company”) are forward-looking statements that involve various risks and uncertainties.There can be no assurance that such statements will prove to be accurate and actual results and future events could differ materially form those anticipated in such statements.Readers are cautioned not to place undue reliance on these forward-looking statements and information.The Company does not undertake to update or re-issue the forward-looking statements and information that may be contained herein, whether as a result of new information, future events or otherwise. FINANCIAL RESULTS Business Overview Canplats is a company focussed on the acquisition, exploration and development of precious and base metal prospects in northern Mexico.The Company’s shares are listed on the TSX Venture Exchange under the symbol CPQ. Selected Annual Information 2007 2006 2005 $ $ $ Total revenues Nil Nil Nil General exploration (128,808) (134,878) (14,780) General and administrative expenses (801,839) (213,426) (387,651) Recovery (write-off) of mineral properties - 6,104 (1,133,280) Loss for the year (872,222) (335,568) (1,493,747) Loss per share – basic and diluted (0.02) (0.01) (0.05) Total assets 5,890,411 4,070,670 2,326,011 Total long-term liabilities 217,900 200,200 119,500 Cash dividends declared Nil Nil Nil During the reporting periods, the Company reported no discontinued operations or extraordinary items. Review of Financial Results Fiscal year ended July 31, 2007 compared to year ended July 31, 2006 During the fiscal year ended July 31, 2007, the Company incurred a loss of $872,222 ($0.02 per share) compared to a loss of $335,568 ($0.01 per share) for fiscal year ended July 31, 2006. Total expenses for the year increased to $930,647 from the $348,304 recorded in the prior year.During the year, 2,040,000 (2006 – nil) stock options were granted to employees, directors and consultants.Stock-based compensation expense for the year was $561,790 (2006 – nil).Without stock-based compensation expense, total expenses in the current year were $368,857, resulting in an increase of $20,553 in 2007 compared to 2006.Exploration expense decreased to $128,808 from $134,878 in the prior year.The arrangement with G2 Consultants Corporation to provide investor relations services continued throughout fiscal 2007.Investor relations costs for fiscal 2007 were $88,800 compared to $87,930 recorded in the prior year and of the amount expended in fiscal 2007, $48,000 (2006 - $40,000) was paid to G2 Consultants.Listing and filing fees of $9,942 (2006 - $13,672) decreased in the current year due to less financing activity.Professional fees of $34,525 (2006 - $10,500) increased in the current year due to an under-accrual in audit fees for the 2006 year-end as well as higher than expected costs associated to the current year’s audit.Office costs of $13,807 (2006 - $6,691) increased in the current year due to additional mailing costs related to the calling of warrants in accordance with the warrant agreements. Interest income increased to $75,813 in fiscal 2007, compared to $18,319 in fiscal 2006.This increase relates to higher cash balances available for investment and higher interest rates. Fiscal year ended July 31, 2006 compared to year ended July 31, 2005 During the fiscal year ended July 31, 2006, the Company incurred a loss of $335,568 ($0.01 per share) compared to a loss of $1,493,747 ($0.05 per share) for fiscal year ended July 31, 2005. Total expenses for the year decreased to $348,304 from the $402,431 recorded in the prior year.Stock-based compensation expense of $111,000 was recognized in the prior year.Without stock-based compensation expense, total expenses in the prior year were $291,431, resulting in an increase of $56,873 in 2006 compared to 2005.Exploration expense increased to $134,878 from $14,780 in the prior year with the majority of the increase relating to Mexican generative programs that commenced in January 2006.As a result of this exploration, the Maijoma and El Alamo properties in the state of Chihuahua were staked.The arrangement with G2 Consultants Corporation to provide investor relations services continued throughout fiscal 2006, but with a reduced rate due to the reduced activity.Investor relations costs for fiscal 2006 were $87,930 compared to $156,928 recorded in the prior year and of the amount expended in fiscal 2006, $40,000 (2005 - $82,000) was paid to G2 Consultants.Also under investor relations, costs for attendance at trade shows and related travel were $23,968 less than the prior year.Listing and filing fees of $13,672 (2005 - $7,752) were up in the current year due to more financing activity.No stock options were granted in fiscal 2006. Interest income decreased to $18,319 in fiscal 2006, compared to $21,239 in fiscal 2005.This decrease relates to lower cash balances available for investment partially offset by higher interest rates. There was a recovery of $6,104 relating to the Santa Lucia property in Mexico that was written off in the prior year.This relates to an over-accrual of property expenses.During the prior year, a total of $1,133,280 in mineral properties in Ontario and Mexico were abandoned and written-off. Selected Quarterly Financial Data (unaudited) 2007 $ 2006 $ Q1 Q2 Q3 Q4 Q1 Q2 Q3 Q4 Total revenues Nil Nil Nil Nil Nil Nil Nil Nil Loss for the quarter (92,965) (533,726)(1) (154,418) (91,113) (44,306) (111,284) (110,381) (69,597) Loss per share – basic and diluted (0.00) (0.01) (0.00) (0.01) (0.00) (0.01) (0.00) (0.00) (1) During the second quarter of 2007, the Company issued 2,040,000 stock options at an exercise price of $0.44.The stock-based compensation expense that was recorded was $433,650. Fourth quarter ended July 31, 2007 compared to fourth quarter ended July 31, 2006 The loss for the fourth quarter was $91,113 ($0.01 per share) compared to a loss of $69,597 ($0.00 per share) in the fourth quarter of the prior year.The increased loss for the quarter over the prior year is mainly due to the non-cash stock-based compensation expense of $64,070 offset by a reduction in spending in general exploration of $37,503. FINANCIAL POSITION AND LIQUIDITY A summary and discussion of our cash inflows and outflows for the year follows: Operating Activities Operating activities required a funding of $304,561 in 2007 and $398,433 and $206,038 for the years ending July 31, 2006 and July 31, 2005, respectively.The increase in 2007 is due to higher levels of receivables relating to refundable tax balances in Mexico, partially offset by higher investment income. Financing Activities A total of $2,124,312 was raised in fiscal 2007 through the exercise of warrants and options.A summary of the components of the funds raised in 2007 and the two prior years is as follows: 2007 $ 2006 $ 2005 $ Private placement - 2,030,000 100,000 Exercise of stock options 22,500 5,500 5,500 Exercise of warrants 2,101,812 26,250 - 2,124,312 2,061,750 105,500 In September 2006, $22,500 was raised from the exercise of 75,000 stock options that had an exercise price of $0.30 per share.An additional $2,101,812 was raised throughout the year from the exercise of 8,407,250 warrants that had an exercise price of $0.25 per share. In January 2006, the Company completed a private placement consisting of 5,150,000 units at a price of $0.20 per unit for total proceeds of $1,030,000.In June 2006, the Company completed a second private placement consisting of 5,000,000 units at a price of $0.20 per unit for total proceeds of $1,000,000.$5,500 was raised from the exercise of 50,000 stock options that had an exercise price of $0.11 per share.An additional $26,250 was raised from the exercise of 105,000 warrants that had an exercise price of $0.25 per share. Investing Activities A total of $1,172,921 in cash was spent on the Company’s various mineral properties in 2007.All of the funds were spent on properties in Mexico.The most active exploration program was on the Rodeo property where $523,715 (2006 - $53,109) was spent, which included $371,923 of drilling.Cash exploration costs at our other properties were $110,150 (2006 - $109,441) at Yerbabuena; $370,028 (2006 – $55,763) at the Maijoma, El Alamo and Camino Rojo properties; $138,126 (2006 - $356,455) at Mecatona and $30,902 (2006 - $20,174) at the El Rincon property. Cash Resources and Liquidity At July 31, 2007, the Company had $2,106,551 (2006 - $1,590,245) in cash and cash equivalents and working capital of $2,048,884 (2006 - $1,538,449).Management has estimated that the Company will have adequate funds from existing working capital to meet its corporate, administrative and property obligations for the coming year.If the Company is to advance or develop its mineral properties further, it will be necessary to obtain additional financing and while it has been successful in the past, there can be no assurance that it will be able to do so in the future. The Company has no contractual obligations other than discretionary mineral property holding and finders fee costs. RISKS AND UNCERTAINTIES Our exploration programs may not result in a commercial mining operation. Mineral exploration involves significant risk because few properties that are explored contain bodies of ore that would be commercially economic to develop into producing mines.Our mineral properties are without a known body of commercial ore and our proposed programs are an exploratory search for ore. We do not know whether our current exploration programs will result in any commercial mining operation.If the exploration programs do not result in the discovery of commercial ore, we will be required to acquire additional properties and write-off all of our investments in our existing properties. We may not have sufficient funds to complete further exploration programs. We have limited financial resources, do not generate operating revenue and must finance our exploration activity by other means.We do not know whether additional funding will be available for further exploration of our projects or to fulfill our anticipated obligations under our existing property agreements.If we fail to obtain additional financing, we will have to delay or cancel further exploration of our properties, and we could lose all of our interest in our properties. Factors beyond our control may determine whether any mineral deposits we discover are sufficiently economic to be developed into a mine. The determination of whether our mineral deposits are economic is affected by numerous factors beyond our control.These factors include market fluctuations for precious metals; metallurgical recoveries associated with the mineralization; the proximity and capacity of natural resource markets and processing equipment; and government regulations governing prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. We have no revenue from operations and no ongoing mining operations of any kind. We are a mineral exploration company and have no revenues from operations and no ongoing mining operations of any kind.If our exploration programs successfully locate an economic ore body, we will be subject to additional risks associated with mining. We will require additional funds to place the ore body into commercial production.Substantial expenditures will be required to establish ore reserves through drilling, develop metallurgical processes to extract the metals from the ore and construct the mining and processing facilities at any site chosen for mining.We do not know whether additional financing will be available at all or on acceptable terms.If additional financing is not available, we may have to postpone the development of, or sell, the property. The majority of our property interests are not located in developed areas and as a result may not be served by appropriate road access, water and power supply and other support infrastructure.These items are often needed for development of a commercial mine.If we cannot procure or develop roads, water, power and other infrastructure at a reasonable cost, it may not be economic to develop properties, where our exploration has otherwise been successful, into a commercial mining operation. In making determinations about whether to proceed to the next stage of development, we must rely upon estimated calculations as to the mineral reserves and grades of mineralization on our properties.Until ore is actually mined and processed, mineral reserves and grades of mineralization must be considered as estimates only.Any material changes in mineral reserve estimates and grades of mineralization will affect the economic viability of the placing of a property into production and a property’s return on capital. Mining operations often encounter unpredictable risks and hazards that add expense or cause delay.These include unusual or unexpected geological formations, changes in metallurgical processing requirements; power outages, labour disruptions, flooding, explosions, rockbursts, cave-ins, landslides and inability to obtain suitable or adequate machinery, equipment or labour.We may become subject to liabilities in connection with pollution, cave-ins or hazards against which we cannot insure against or which we may elect not to insure.The payment of these liabilities could require the use of financial resources that would otherwise be spent on mining operations. Mining operations and exploration activities are subject to national and local laws and regulations governing prospecting, development, mining and production, exports and taxes, labour standards, occupational health and mine safety, waste disposal, toxic substances, land use and environmental protection.In order to comply, we may be required to make capital and operating expenditures or to close an operation until a particular problem is remedied.In addition, if our activities violate any such laws and regulations, we may be required to compensate those suffering loss or damage, and may be fined if convicted of an offence under such legislation. Our profitability and long-term viability will depend, in large part, on the market price of gold. The market prices for these metals are volatile and are affected by numerous factors beyond our control, including global or regional consumption patterns, supply of, and demand for gold, speculative activities, expectations for inflation and political and economic conditions.We cannot predict the effect of these factors on metal prices. Our properties may be subject to uncertain title. We own, lease or have under option, unpatented and patented mining claims, mineral claims or concessions which constitute our property holdings.The ownership and validity, or title, of unpatented mining claims and concessions are often uncertain and may be contested.A successful claim contesting our title to a property will cause us to lose our rights to explore and, if warranted, develop that property.This could result in our not being compensated for our prior expenditures relating to the property. Land reclamation requirements for our exploration properties may be burdensome. Although variable depending on location and the governing authority, land reclamation requirements are generally imposed on mineral exploration companies (as well as companies with mining operations) in order to minimize long term effects of land disturbance.Reclamation may include requirements to control dispersion of potentially deleterious effluents and reasonably re-establish pre-disturbance land forms and vegetation.In order to carry out reclamation obligations imposed on us in connection with our mineral exploration, we must allocate financial resources that might otherwise be spent on further exploration programs. Political or economic instability or unexpected regulatory change in the countries where our properties are located could adversely affect our business. Certain of our properties are located in countries, provinces and states more likely to be subject to political and economic instability, or unexpected legislative change, than is usually the case in certain other countries, provinces and states.Our mineral exploration activities could be adversely affected by political instability and violence; war and civil disturbance; expropriation or nationalization; changing fiscal regimes; fluctuations in currency exchange rates; high rates of inflation; underdeveloped industrial and economic infrastructure; and unenforceability of contractual rights; any of which may adversely affect our business in that country. We may be adversely affected by fluctuations in foreign exchange rates. We maintain our accounts in Canadian dollars.Any appreciation in the Mexican currency against the Canadian dollar will increase our costs of carrying out such exploration activities. We face industry competition in the acquisition of exploration properties and the recruitment and retention of qualified personnel. We compete with other exploration companies, many of which have greater financial resources than us or are further along in their development, for the acquisition of mineral claims, leases and other mineral interests as well as for the recruitment and retention of qualified employees and other personnel.If we require and are unsuccessful in acquiring additional mineral properties or personnel, we will not be able to grow at the rate we desire or at all. Some of our directors and officers have conflicts of interest as a result of their involvement with other natural resource companies. Some of our directors and officers are directors or officers of other natural resource or mining-related companies.These associations may give rise to conflicts of interest from time to time.In particular, our directors who also serve as directors of other companies in the same industry may be presented with business opportunities which are made available to such competing companies and not to us.As a result of these conflicts of interest, we may miss the opportunity to participate in certain transactions, which may have a material, adverse effect on our financial position. ADDITIONAL DISCLOSURES Controls and procedures The Company’s management is responsible for establishing and maintaining disclosure controls and procedures and adequate internal controls over financial reporting for the Company.The disclosure controls and procedures and internal controls over financial reporting have been designed, under the supervision of the Board of Directors and officers, so as to provide reasonable assurance that material information relating to the Company is made known to the Board of Directors and officers by others within the Company.The officers of the Company certifying its Annual Filings under Multilateral Instrument 52-109 have designed disclosure controls and procedures and internal control over financial reporting and have evaluated the effectiveness of disclosure controls and procedures for the years ending July 31, 2007 and 2006 and have concluded that they are being maintained as designed. The officers have also concluded that there has been no change in the Company’s internal control over financial reporting during the most recent interim period that has materially affected, or is reasonably likely to affect, the internal control over financial reporting. Management is responsible for establishing and maintaining adequate internal control over financial reporting.Any system of internal control over financial reporting, no matter how well designed, has inherent limitations.Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation.There have been no changes in our internal control over financial reporting during the year ended July 31, 2007 that have materially affected, or are reasonably likely to materially affect, internal control over financial reporting. Critical accounting estimates The preparation of our consolidated financial statements requires management to use estimates and assumptions that affect the reported amounts of assets and liabilities, as well as revenues and expenses.Our accounting policies are set out in full in note 2 of the annual financial statements. Mineral property costs Management of the Company regularly reviews the net carrying value of each mineral property for conditions that suggest impairment of the carrying value.This review requires significant judgement as the Company does not have any proven and probable reserves that would enable the Company to estimate future cash flows to be compared to the carrying values.Factors considered in the assessment of asset impairment include, but are not limited to, whether there has been a significant decrease in the market price of the property; whether there has been a significant adverse change in the legal, regulatory, accessibility, title, environmental or political factors that could affect the property’s value; whether there has been an accumulation of costs significantly in excess of the amounts originally expected for the property’s acquisition, development or cost of holding; whether exploration activities produced results that are not promising such that no more work is being planned in the foreseeable future and whether the Company has significant funds or access to funds to be able to maintain its interest in the mineral property. Stock-based compensation The Company provides compensation benefits to its employees, directors, officers and consultants through a share option plan.The fair value of each option award is estimated on the date of the grant using the Black-Scholes option pricing model.Expected volatility is based on historical volatility of the Company’s stock.The Company utilizes historical data to estimate option exercises and termination behaviour with the valuation model.The risk-free rate for the expected term of the option is based on the Government of Canada yield curve in effect at the time of the grant. Income taxes The determination of the Company’s provision for income taxes requires significant judgement, the use of estimates and the interpretation and application of complex tax laws.The Company’s provision for income taxes reflects a combination of Canadian and Mexican federal and provincial jurisdictions.Jurisdictional tax contingencies or valuation allowances all affect the overall effective tax rate. Significant changes in accounting policies There were no significant changes in accounting policies in fiscal 2007. Financial Instruments and Other Instruments Canplats’ financial statements consist of cash and cash equivalents, receivables, accounts payable and accrued liabilities and amounts due to related parties.It is management’s opinion that the Company is not exposed to significant interest, currency or credit risks arising from the financial instruments. The Company is exposed to currency risk on the acquisition and exploration expenditures of its Mexican properties since it has to settle expenditures either in Mexican pesos or U.S. dollars.The Company’s expenditures are negatively impacted by increases either in U.S. dollars or Mexican pesos versus the Canadian dollar. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Related Party Transactions The Company accrued $354,936 (2006 - $312,300) in geological support, management and administration expenses to Silver Standard Resources Inc., a company of which two directors are also directors of the Company.During fiscal 2006, the Company sold its property, plant and equipment to a related company for proceeds of $19,722.Included in amounts payable at July 31, 2007 is $20,850 (2006 - $47,469) payable to Silver Standard.Any amounts payable to related parties are non-interest bearing and without specific terms of repayment.Any transactions for expense reimbursement or asset sales with related parties are at normal business terms. Additional Disclosure for Venture Issuers without Significant Revenue Additional disclosure concerning the Company’s general and administrative expenses and mineral property costs is provided in the Consolidated Financial Statements and related notes for the years ended July 31, 2007 and 2006 that are available on Canplats’ website at www.canplats.com or on the SEDAR web site www.sedar.com. Outstanding Share Data The authorized capital consists of unlimited common shares without par value.As at October 25, 2007, the following common shares, options and share purchase warrants were outstanding: Number ofShares Exercise Price Expiry Date Issued and outstanding common shares 48,810,056 - - Stock options outstanding 4,195,000 $0.37 - $0.44 Jan. 12/08 – Oct. 24/12 Warrants outstanding - - - Fully diluted 53,005,056 Subsequent Event Subsequent to year-end, 1,620,000 stock options were granted to officers, directors, employees and consultants of the Company at an exercise price of $0.44 and an expiry date of October 24, 2012. Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements of the Company have been prepared by management in accordance with accounting principles generally accepted in Canada and reconciled to accounting principles generally accepted in the United States as set out in note 14 and contain estimates based on management’s judgement and based on currently available information. Management is responsible for all information in the annual report.All financial and operating data in the annual report is consistent, where appropriate, with that contained in the consolidated financial statements. A system of internal control over financial reporting is maintained in order to provide reasonable assurance that assets are safeguarded and that transactions are properly recorded and executed in accordance with management’s authorization.This system includes established policies and procedures, the selection and training of qualified personnel, and an organization for appropriate delegation of authority and segregation of responsibilities. The Audit Committee of the Board of Directors has met with the Company’s independent auditors to review the scope and results of the annual audit, and to review the financial statements and related financial reporting matters prior to submitting the financial statements to the Board for approval. The Company’s independent auditors, PricewaterhouseCoopers LLP, are appointed by the shareholders to conduct an audit in accordance with Canadian generally accepted auditing standards and the auditing standards of the Public Company Accounting Oversight Board (United States), and their report follows. “R.E. Gordon Davis”“Tom S.Q. Yip” R.E. Gordon DavisTom S.Q. Yip PresidentVice President Finance &
